Robinson, J.
While concurring entirely in the views expressed by the Chief Justice, mine are still more radical. Niles, being an attorney of the Supreme Court, was convicted of obtaining goods under false pretenses, and sentenced to State prison for an infamous crime, and there worked out his sentence. His conviction has never been reversed. Under these circumstances I am of the opinion—without consideration of any action of the Supreme Court to remove him, which, nevertheless, seems to have been effectual—that he is not qualified to practice as an attorney and counsellor in this State; and for these reasons:
Attorneys and counsellors are by the statutes enumerated among the class of public officers known as judicial (1 R. S. 98; Merritt v. Lambert, 10 Paige, 356), and subject to removal or suspension. Their tenure is for life (1 R. S. 109, § 23; Wallis v. Loubat, 2 Den. 607). They may be so removed or suspended by the courts in which they shall be appointed, for deceit, malpractice, or misdemeanor, on charges preferred and opportunity given for defense (1 R. S. 109, §§ 23, 24). But every office becomes vacant on the removal of the incumbent, or his conviction of an infamous crime (1 R S. 122, § 34, sub. 3, 5).
*470While obtaining goods under false pretenses has been held not to be a felony (Fassett v. Smith, 23 N. Y. 252), an infamous crime is one punishable with death, or by imprisonment in a State’s prison (2 R. S. 702, § 31).
A sentence of imprisonment for any term less than life, suspends all the civil rights of the person so sentenced and forfeits all public offices [and all private trusts, authority or power during the term of such imprisonment (2 R. S, 701, § 19)]. This latter limitation during the term of such imprisonment can have no reference to an office forfeited, but applies to private trusts, &c. To hold that a judge of this court, elected for fourteen years, and sentenced to prison for two or three years, might, on the expiration of his sentence, again resume the judicial functions of his office would be preposterous. The sentence forfeited Hiles’ office, and a proper construction of the provision would, at most, restore his capacity after the term of his sentence had expired to be again elected or appointed.
By such conviction his office as attorney and counsel became vacant (1 R. S. 122), and his sentence forfeited it (2 R. S. 701). A pardon by the governor only would have restored his competency to testify (2 R. S. 701, § 23), or his capacity thereafter to be elected or appointed to some office or trust, but could by no retroaction restore him to any office he had either vacated or forfeited.
The order of the Superior Court, Jan. 18th, 1851, was granted on mere production of the conviction and sentence.
Having thus ceased to hold such office of attorney and counsel, he cannot be allowed to practice without readmission by the Supreme Court, which is not pretended.